Citation Nr: 1629285	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-30 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983 and from December 2003 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 and a March 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO.  In February 2016, the Veteran testified before the Board at a hearing held at the RO.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD clearly and unmistakably pre-existed his active service.

2.  The pre-existing PTSD increased in severity during service; there is no clear and unmistakable evidence that such an increase was due to the natural progression of the condition.


CONCLUSION OF LAW

The criteria of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.
The Board finds clear and unmistakable evidence that the Veteran's PTSD pre-existed his service.  Although his service entrance examination for his first period of service did not document any sort of psychiatric disorder, the post-service medical evidence demonstrates an ongoing diagnosis of "PTSD related to childhood trauma."  The Veteran's initial post-service PTSD diagnosis was in fact based upon a report of parental abuse that occurred prior to service.  Moreover, on August 2010 VA examination (with October 2010 addendum), following interview with the Veteran and review of the file, the VA examiner confirmed that he suffered from PTSD due to childhood trauma, and that he did suffer from PTSD prior to service.  In addition, the RO acknowledged the pre-existence of PTSD in its medical opinion request to the examiner.  For these reasons, the Board finds that there is clear and unmistakable evidence that the Veteran suffered from PTSD prior to his active service.  

The August 2010 VA examiner further explained that the question of whether there was aggravation of the pre-existing PTSD was complicated, as the Veteran reported three significant stressors:  childhood abuse prior to service; a fall from a 10 foot ladder during service; and a motor vehicle accident following service.  While the examiner opined that the documented stressor in service resulted in the lesser degree of PTSD symptoms than his other two stressors, he noted that the Veteran did report fear related to the event and endorsed current symptoms of re-experiencing, avoidance, and hyperarousal related to the event.  The examiner concluded that it was impossible to determine the separate contributions of the Veteran's pre-, during-, and post-service stressors, and found that some impairment occurred with all of them.  The examiner believed that the in-service trauma aggravated the Veteran's pre-existing PTSD.  Thus, the August 2010 examination report supports a finding that the Veteran's PTSD increased in severity during service.  However, the evidence does not show by clear and unmistakable evidence that such increase was due to the natural progress of the condition.

Thus, the second prong of the Wagner analysis has not been met by the government i.e., there is no clear and unmistakable evidence that the pre-existing PTSD was not aggravated by service.  To the extent that the later VA psychological examiners found no indication of current PTSD, the fact remains that PTSD has been diagnosed during the appeal period.  Moreover, these examiners, while finding that the Veteran's current psychiatric disorder was not caused by the stressor in service, did not provide opinions as to whether the Veteran had a pre-existing psychiatric disorder that increased in severity during service.  Therefore, their opinions are not as probative as the October 2010 VA opinion that did address the issue.  Significantly, the Veteran has already been awarded service connection for major depressive disorder and the 2010 VA examiner found that such disability could not be distinguished from the PTSD symptomatology.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); but see 38 C.F.R. § 4.14.  Accordingly, based upon the competent, probative medical evidence, service connection for PTSD is warranted.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD have been met.  In addition, service connection has already been awarded for major depressive disorder.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability related to in-service events.  The chronic mental disabilities resulting from the in-service events have been clinically identified as including PTSD and a variously diagnosed depressive disorder.  As such, the Board finds that a full grant of the benefit sought on appeal, an acquired psychiatric disorder however diagnosed, has been awarded.


ORDER

Service connection for PTSD is granted.



REMAND

With regard to the Veteran's claim for a TDIU, the Veteran's vocational rehabilitation folder should be associated with the file.  In October 2012, the Veteran was determined to be infeasible for vocational rehabilitation, and such decision was based upon medical evidence not currently of record.

At his hearing, the Veteran stated that he was recently hospitalized.  Any available medical records, to include VA records dated since September 2015, should be obtained.

By this decision, the Veteran has been granted service connection for PTSD.  The RO should implement that award prior to further adjudication of the claim for a TDIU.  In conjunction with such implementation, a VA examination and opinion as to the effects of the Veteran's PTSD and major depressive disorder on his employability should be obtained.
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received related to his claim for a TDIU and to provide authorizations for VA to obtain records of any such private treatment.  After securing the necessary releases, take all appropriate action to obtain the records, including VA treatment records dated since September 2015.

2.  Obtain the Veteran's vocational rehabilitation folder and associate it with the claims file.  

3.  After the directives #1 and #2 are complete, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (major depressive disorder, PTSD, and a right shoulder disability).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Implement the decision to grant service connection for PTSD.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to a TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


